OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — IMPROVEMENTS — NURSERY ** QUESTION: CAN SMALL SHRUBS AND TREES PLANTED OR SET OUT BY A PREFERENCE RIGHT LEASEE OF ORIGINAL GRANT LANDS BELONGING TO THE PERMANENT SCHOOL FUND IN CONNECTION WITH THE OPERATION OF A NURSERY BUSINESS THEREON, ARE " IMPROVEMENTS " WITHIN THE MEANING OF THE WORD USED IN 64 Ohio St. 225.1 [64-225.1] ; AND, IF SO, AS TO HOW THEY SHOULD BE APPRAISED IN CONNECTION WITH THE SALE OF THE LAND COVERED BY THE PREFERENCE RIGHT LEASE. ? — THE NURSERY STOCK PLANTED OR SET OUT BY A LEASEE, AND CULTIVATED BY HIM FOR SALE RATHER THAN FOR DECORATION OF THE PREMISES OR AS PROTECTION FROM THE ELEMENTS, SHOULD BE TREATED AS BEING IN THE NATURE OF GROWING CROPS AND NOT AS "IMPROVEMENTS" TO THE LAND, OR IF TREATED AS " IMPROVEMENTS " TO THE LAND, THEY MUST BE TREATED AS IMPROVEMENTS WHICH MAY BE REMOVED WITHOUT MANIFEST INJURY TO THE LAND — REMOVABLE, IN EITHER CASE, IN ACCORDANCE WITH 64 Ohio St. 249 [64-249] (AGRICULTURAL LEASE) CITE: 64 Ohio St. 225.1 [64-225.1] (JAMES C. HARKIN)